EXHIBIT 10.2

 



SECOND AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

 

THIS SECOND AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this "Second Amendment") is made as of December 23, 2013, by and
between RED DOOR HOUSING LLC, a Texas limited liability company and WFI FUNDING,
INC., a Texas corporation d/b/a RED DOOR FUNDING (collectively, “Seller”), and
REVEN HOUSING TEXAS, LLC, a Delaware limited liability company (“Buyer”) with
reference to the following recitals:

 

RECITALS

 

A. Seller and Assignor entered into that certain Single Family Homes Real Estate
Purchase and Sale Agreement, dated as of October 4, 2013 ("Original Agreement"),
as amended by that certain First Amendment to Single Family Homes Real Estate
Purchase Agreement (“First Amendment,” and collectively with the Original
Agreement, the “Agreement”), pursuant to which Seller agreed to sell and
Assignor agreed to purchase from Seller, that certain group of One Hundred
Seventy (170) single family homes, in the City of Houston, Texas, and which is
more particularly defined in the Agreement as the “Property,” all upon the terms
and subject to the conditions contained in the Agreement.

 

B. Seller and Assignor have agreed to further amend the Agreement to reflect the
scheduled closing dates, as set forth herein.

 

AGREEMENT

 

1.                  Definitions. All initially-capitalized terms used in this
Second Amendment without definition shall have the meanings given such terms in
the Agreement.

 

2.                  Closing Dates. Section 5(d) of the Agreement is hereby
amended to delete the final sentence of that Section (as Amended in the First
Amendment) and replace that sentence with the following:

 

Buyer may, in its discretion, close on the properties identified on Exhibit A-2
by delivering to Escrow the sum of the values of the properties set forth on
Exhibit A-2 (less the value of any Excluded Properties) on or before February
28, 2014, and the consideration required to close with respect to those
Properties will be the amount so delivered to Escrow.

 

A copy of ExhibitA-2 is attached to this Second Amendment for reference
purposes, but remains unchanged from Exhibit A-2 attached to the First
Amendment.

 

3.                  Representations and Warranties. Section 6(a) of the
Agreement is hereby amended to add the following paragraph 13:

 

(13) Options to Purchase. To Seller’s Knowledge, no tenant that is a party to a
Lease has any right or option to purchase the Property that has not been
expressly disclosed to Buyer.

 



 

 

 

 

4.                  Post-Closing Inspections. The first sentence of Section 7(d)
of the Agreement is hereby amended to change the time period during which Buyer
may inspect the Properties after the Closing from 90 days to 150 days after the
Closing.

 

5.                  Property Exchange. Buyer and Seller agree that Seller will
convey to Buyer the property located at 304 Highland Drive, in Hitchcock, Texas,
and in exchange Buyer will convey to Seller the property that Buyer acquired
from Seller located at 3217 Washington, in Pasadena, Texas (collectively, such
conveyances are defined as the “Exchange”). The Exchange must be completed on or
before December 31, 2013. No consideration will be paid in connection with the
Exchange, but Seller will pay all title policy and escrow fees associated with
the Exchange, and one-half of all other costs or expenses incurred by Buyer,
including the costs to file any disclosure documents necessitated by the
Exchange. The Exchange will not affect the terms of the Agreement with respect
to the acquisition of the remaining properties identified on Exhibit A-2.

 

6.                  Full Force and Effect. Except as modified herein, Buyer,
Seller, and Assignor hereby agree and affirm that the Agreement remains in full
force and effect.

 

IN WITNESS WHEREOF, Buyer, and Seller have caused this Second Amendment to be
duly executed as of the day and year stated above.

 

   

 

BUYER:

REVEN HOUSING TEXAS, LLC,

a Delaware limited liability company

 

 



By: /s/ Chad Carpenter

Name: Chad Carpenter

Its: Chief Executive Officer



    SELLER:

RED DOOR HOUSING, LLC,

a Texas limited liability company

 

 



By: /s/ Rickey Williams

Name: Rickey Williams

Its: President



    SELLER:

WFI FUNDING, INC.,

a Texas corporation

 

 



By: /s/ Rickey Williams

Name: Rickey Williams

Its: President



 

 



 

 

 

 

EXHIBIT A-2

 

DESCRIPTION OF DEFERRED PROPERTies

 

    Address  Zip   Bed   Bath   Sq. Ft   RVEN Price   1   27th 4801   77539  
 2    2    1162   $63,211.45   2   34th St 4903   77539    3    2    1386  
$71,963.80   3   Belarbor 6315   77087    3    1    975   $60,780.24   4  
Camden 1307   77502    3    2    1141   $79,743.67   5   Charney 8714   77088  
 3    1    1140   $69,046.35   6   Crooked Creek 5458   77017    4    1.5  
 1509   $72,936.28   7   Denoron 4907   77048    3    1    1397   $67,587.62 
 8   Foxside 7011   77338    3    2    2097   $92,385.96   9   Maplemont 16339 
 77095    4    2    1545   $92,385.96   10   Paddington 6214   77085    4    2  
 1566   $82,661.12   11   Pinetex 7326   77396    4    2    1659   $87,523.54 
 12   Red Leaf 711   77090    4    2    2556   $116,698.05   13   Wavecrest
1607   77062    3    2    1836   $116,698.05   14   Whispering Willow 23311 
 77373    3    2    1209   $82,661.12   15   Whitchurch Way 13203   77015    3  
 2    1520   $95,303.41   16   White Gate Ln 11326   77069    5    2    2464  
$97,248.38   17   Whitehall 214   77060    3    2    1220   $86,551.06   18  
Willow Oak 7318   77521    3    2    1448   $102,110.80   19   Winding Trace
6827   77086    3    2    1318   $81,202.40   20   Wingdale Dr 15907   77082  
 3    2    1524   $89,468.51                          30672   $1,708,167.78 

 

 



 

 

 

